Citation Nr: 0728011	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-35 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation for degenerative lumbar disc 
disease in excess of 20 percent from April 28, 2003, and in 
excess of 40 percent from May 1, 2005.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to January 
1992.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which assigned a 20 percent 
evaluation for degenerative lumbar disc disease with 
radiculopathy (formerly lumbar strain).  The effective date 
was April 28, 2003.  

During the pendency of the appeal, a May 2006 rating decision 
assigned a temporary 100 percent evaluation, effective 
February 11, 2005, and a 40 percent evaluation, effective May 
1, 2005.  

An October 2006 rating decision recharacterized the veteran's 
lumbar disability as degenerative lumbar disc disease, and 
granted service connection for radiculopathy as a separate 
disability, evaluated as 10 percent disabling from March 11, 
2003.  The propriety of the 10 percent evaluation or the 
temporary total evaluation is not before the Board at this 
time. 


FINDING OF FACT

The competent medical evidence, overall shows that for the 
period from April 28, 2003, the veteran's disability most 
nearly approximated severe limitation of motion of the 
lumbosacral spine, and for the period from May 1, 2005, it 
most nearly approximates unfavorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for degenerative 
lumbar disc disease from April 28, 2003, and a 50 percent 
evaluation from May 1, 2005, have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to 
September 26, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5237 (September 26, 2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where an increase in an existing disability rating 
based upon established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  Turning to the current claim, the veteran 
is accordingly competent to report pain but is not competent 
to provide an opinion requiring medical knowledge or a 
clinical examination by a medical professional, such as an 
opinion addressing whether a service-connected disability 
satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
his service-connected disability warrants an increased 
evaluation on any basis other than pain.  

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The August 2003 rating decision on appeal evaluated the 
veteran's disability as lumbosacral strain under Diagnostic 
Code 5295.  A subsequent May 2006 rating decision evaluated 
the disability as lumbosacral strain under Diagnostic Code 
5237 and the General Rating Formula for Diseases and Injuries 
of the Spine (General Formula).  

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a 40 percent rating was warranted for a severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating is 
warranted for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  

Diagnostic Code 5292 provided that a 40 percent evaluation 
was warranted for severe limitation of motion of the lumbar 
spine.  

Prior to the September 2002 revision, Diagnostic Code 5293 
provided that a 40 percent evaluation was warranted for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

Under the September 23, 2002, amendments to Diagnostic Code 
5293 for rating intervertebral disc syndrome, a 60 percent 
disability rating remained the highest available rating and 
was warranted when there were incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  An incapacitating episode was defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that required bed rest prescribed by a physician and 
treatment by a physician. An evaluation could be had either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation. 
This latter manner of rating disability suggests that a 
rating higher than 60 percent might be awarded.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome which requires 
bed rest prescribed by a physician and treatment by a 
physician. The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

The September 2002 amendments did not change the criteria 
under Diagnostic Code 5292 or 5295.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for, unless the 
disability is rated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(renumbered as Diagnostic Code 5243) (Formula Based on 
Incapacitating Episodes).

The General Formula provides that a 50 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is warranted when 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 30 percent rating is warranted when there is 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine. 

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Formula, or under the Formula Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.

The Incapacitating Episode rating scheme provides for no 
higher than a 60 percent rating for intervertebral disc 
syndrome and is nearly the same as that utilized in the 2002 
changes.  Intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An evaluation of 40 percent requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months. A 60 percent rating is 
assigned when the veteran experienced incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA and private medical records show treatment during the 
appeal period.  

The report of a July 2003 VA examination provides that the 
veteran complained of back pain with some pain in the left 
leg.  He worked as a photographer for the Army and had been 
forced to miss work for a day or two several times a year 
because of back pain.  On physical examination, the veteran 
had 80 degrees flexion before pain, 20 degrees extension, 10 
degrees left lateral extension and 30 degrees right lateral 
flexion (sic).  He had some spasms in the lumbosacral 
muscles.  He had absent deep tendon reflexes of the knees and 
normal reflexes at the ankles.  Motor and sensory were 
intact.  The pertinent diagnosis was degenerative joint 
disease and degenerative disc disease with signs and symptoms 
of radiculopathy at L3-L4, possibly L4-L5, confirmed by X-
ray.  

In a report received in March 2004, an Army physician at the 
Fox Army Health Center stated that he had reviewed the 
veteran's records.  He summarized that the veteran's 
disability had progressed despite standard therapies and good 
diagnostic evaluations, and unfortunately would likely worsen 
over time.  

In an August 2004 statement, a different Army physician at 
Fox Army Health Center noted that the veteran was his 
patient.  The veteran had been managed with multiple 
medications, including narcotics, and more recently had been 
receiving treatment through the pain management clinic such 
as epidural steroid injections, which had resulted in minimal 
relief.  He was currently using a TENS unit for symptomatic 
relief.  

This physician stated that the veteran's symptoms had caused 
marked increase in pain with walking certain distances and 
some decrease in his ability to function at his current job.  
A neurosurgeon had evaluated the veteran and concluded that 
the veteran's pain was going to be difficult to resolve and 
surgical treatment at that time was not reasonable.  The 
veteran's physician recommended that the veteran continue to 
be followed by the pain management clinic with epidural 
steroid injections and use of a TENS unit.  

The report of a November 2004 VA examination provides that 
the veteran complained of pain that, beginning in early 2004, 
became daily.  Several times a day he had flashes of sharp 
pain radiating into the anterolateral aspect of the left 
thigh down to the middle of the knee.  They were not 
accompanied by sensory symptoms and lasted from a few seconds 
to a minute.  The veteran said that his activities of daily 
living had been affected somewhat but he was still able to 
cut grass with a riding mower and do other activities about 
the house.  Normal personal care activities of daily living 
were not affected.  He had taken a variety of medications for 
pain over the years but currently took nothing, since no 
medications seemed to really work.  He had used a cane on and 
off for a couple of years and wore an elastic corset.  

On physical examination, range of motion was flexion to 45 
degrees, extension to 30 degrees, and lateral bending to 20 
degrees bilaterally.  Further range of motion was restricted 
due to pain.  There was no palpable muscle spasm in the 
lumbar spine.  Reflexes were [in]tact and symmetric at the 
knee and 1+ and symmetric at the ankles.  There was no 
sensory deficit anywhere noted.  There was no limitation 
following repetitive use due to pain, fatigue, weakness or 
further limitation of motion due to incoordination.  

The diagnosis was degenerative joint disease, lumbar spine, 
mild; and status-post herniated nucleus pulposus L4-5 left, 
as noted in primary care notes, although the specific report 
was not available today.  

Private medical record show that in February 2005, the 
veteran underwent a left L4 hemilaminotomy with decompressive 
foraminotamy at L5.  In August 2005 correspondence, the 
veteran's private surgeon noted that the veteran's diagnosis 
was lumbar degenerative spinal stenosis with radiculopathy in 
the left lower extremity.  

The report of a March 2006 VA examination provides that the 
veteran had developed left leg pain that was "absolutely 
unbearable", resulting in February 2005 surgery.  The result 
was improved back pain such that he was still unable to walk 
200 yards on hard surfaces.  He was also unable to sit for 
long periods of time.  The pain was constant and required 
Percocet several times a day.  The pain had progressed and 
become worse.  He had no recreational activities due to the 
back pain.  Occasionally, if on his feet, his back pain 
caused left leg numbness and he had radiation to the left leg 
on a general basis.  

On physical examination, the veteran had an antalgic gait and 
used a cane.  He appeared uncomfortable and shifted in his 
chair with obvious discomfort, favoring his left side.  He 
was obviously uncomfortable arising to the examination table, 
moving stiffly with discomfort.  He had some pain on 
palpation but mainly reported that it was deeper than that 
with radiation into and down his left leg.  Extension was to 
5 degrees, flexion was to 30 degrees, lateral rotation was to 
15 degrees bilaterally, and lateral flexion was to 15 degrees 
bilaterally with obvious discomfort as he attempted to 
comply.  

The pertinent impression was low back arthralgia with 
degenerative joint disease of the lumbosacral spine, status-
post surgery, with severe pain on an ongoing basis.  Although 
he had not been put to bed by a flare-up in the past year, he 
was barely capable of repetitive motion without significant 
exacerbation of his pain such that he had been forced to 
significantly modify his profession to continue to work.  An 
addendum noted that the veteran had a well healed, 3 cm. scar 
over his lumbar spine.  He was in obvious discomfort as he 
shifted around.  The veteran had tachycardia that was due to 
back pain that was significant even at baseline.  

A March 2007 follow-up report from the Fox Army Health Center 
was written by the same treating physician who wrote the 
August 2004 report.  It noted that MRI findings resulted in 
an impression of areas of degenerative disc disease with 
evidence of a dominant disc herniation suggested at L5-S1 
left paracentral in location; and a potential bony lesion at 
the L1 level.  On physical examination, the veteran's 
lumbosacral spine exhibited abnormalities and was tender on 
palpation.  Lumbosacral spine pain was elicited by motion.  
There were no muscle spasms and motion was normal.  On 
neurological examination, no sensory abnormalities were noted 
and motor strength was normal.  The assessment was 
intervertebral disc degeneration. 

The Board finds that the foregoing evidence, overall, 
includes objective physical findings and subjective 
complaints of pain that support a 40 percent evaluation from 
April 28, 2003, and a 50 percent evaluation from May 1, 2005. 

The July 2003 VA examination report, the August 2004 report 
from the veteran's treating Army physician, and the November 
2004 VA examination report reflect that his range of motion, 
pain and pain treatment most nearly approximate severe 
limitation of the lumbar spine.  Thus, a 40 percent 
evaluation is warranted under Diagnostic Code 5292, for 
limitation of the spine.  See Deluca, supra.

A higher evaluation is not warranted as the record is 
negative for fractured vertebrae (Diagnostic Code 5285) and 
does not show that the veteran's range of motion approximates 
complete bony fixation (anklyosis) of the spine (Diagnostic 
Code 5286) or unfavorable ankylosis of the lumbar spine 
(Diagnostic Code 5289).  The record is negative for 
pronounced intervertebral disc syndrome (Diagnostic Code 
5293, effective prior to September 23, 2002), or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (Diagnostic Code 5293, 
effective from September 23, 2003, and the Formula Based on 
Incapacitating Episodes).

The March 2006 VA examination report, however, reflects that 
the veteran's range of motion, pain and pain treatment most 
nearly approximate unfavorable ankylosis of the entire 
thoracolumbar spine.  This warrants a 50 percent evaluation 
under the General Rating Formula.  See Deluca, supra.  The 
supporting medical evidence cited above clearly indicates the 
severe nature of the back disorder, more nearly approximating 
the 50 percent criteria.  While the veteran may not meet the 
complete standard of a 50 percent evaluation under this 
criteria, medical evidence supplied by the veteran's private 
doctor as well as military doctors (which the Board  believes 
are entitled to great probative weight) provide evidence that 
would fully support a 50 percent evaluation.  The veteran's 
difficulties are clearly equivalent to the 50 percent 
criteria. 

A higher evaluation is not warranted as the record is 
negative for a fractured vertebrae (Diagnostic Code 5285), 
and does not show that the veteran's limited range of motion 
approximates complete bony fixation (anklyosis) of the spine 
(Diagnostic Code 5286), unfavorable ankylosis of the entire 
spine (General Rating Formula), pronounced intervertebral 
disc syndrome (Diagnostic Code 5293, effective prior to 
September 23, 2002), or incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months (Diagnostic Code 5293, effective from September 23, 
2003, and the Formula Based on Incapacitating Episodes).

The Board is aware that the veteran has a scar over the 
lumbosacral spine.  In general, evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  38 
C.F.R. § 4.14 (2004); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Id.

The RO has not provided the veteran the rating criteria for 
scars.  However, the veteran's scar was described in the 
March 2006 VA examination report as well healed.  The 
competent medical evidence shows that the veteran's scar 
results in no additional functional impairment.  38 C.F.R. § 
4.118 (2006).  Thus, additional compensation for the scar is 
not warranted and the RO's failure to provide the veteran the 
pertinent rating criteria is harmless error.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in May 2003, 
August 2004, March 2006 and May 2006 that discussed the 
particular legal requirements, the evidence considered, and 
the pertinent laws and regulations.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
The March 2006 and May 2006 correspondence provided Dingess 
notice.  Simply stated, based on the notice already provided 
to the veteran cited above, a further amended notice to the 
veteran would not provide a basis to grant this claim.  
Moreover, the veteran has made no showing or allegation that 
the content of the VCAA notice resulted in any prejudice to 
him.

The Board finds that any deficiency in the notice to the 
veteran or the timing of this notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence and the 
Board finds no basis to believe that additional evaluations 
would provide a basis to increase the evaluation of the back 
disorder beyond the determination made at this time.  VA has 
already conducted several examinations.  In light of the 
foregoing, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.




ORDER

A 40 percent evaluation for degenerative lumbar disc disease 
from April 28, 2003, and a 50 percent evaluation from May 1, 
2005, are granted, subject to the rules and regulations 
governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY 
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


